DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claims 17 and 18.
In claim 1, line 5, after “0.19”, --, wherein the dielectric layer is without a wurtzite structure-- has been inserted therein.
In claim 8, line 10, after “0.19”, --, and wherein the dielectric layer is without a wurtzite structure-- has been inserted therein.

Allowable Subject Matter
Claims 1-4, 7-11 and 14-16 are allowed.
	The following is an examiner’s statement of reasons for allowance: Claims 1-4, 7-11 and 14-16 are allowable because prior art does not disclose alone or in combination with the limitations of the independent claims 1 and 8 such as “A dielectric layer having a rocksalt structure in a room temperature stable phase and made of a compound having a chemical formula as shown below:  BexM1-xO, where M comprises one of alkaline earth metals and x has a value greater than 0 and less than 0.19, wherein the dielectric layer is without a wurtzite structure”(claim 1)… “wherein the dielectric layer has a rocksalt structure in a room temperature stable phase and made of a compound having a chemical formula as shown below:  BexM1-xO, where M comprises one of alkaline earth metals and x has a value greater than 0 and less than 0.19, and wherein the dielectric layer is without a wurtzite structure”(claim 8).
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        April 28, 2022